Title: To John Adams from D. Fraser, Sr., 18 October 1819
From: Fraser, D., Sr.
To: Adams, John


				
					Venerable Sir.
					Octr. 18th. 1819.
				
				You will herewith receive a copy of a Prospectus of a Biographical work of mine; in which, a Sketch of Your own Character, will thus be Inserted:—[John Adams Esqr. Late President of the U-States; A Native of Massachusetts;—that State has produced Heroes & great Statesmen—& Philosophers, a Warren, An Adams, a Franklin, &c. Mr. Adams, is a man of Superior, talents,—a correct writer, & an abble Negociator, when a Minister to a Foreign Court.—He is likewise, a Professor of Religion, like Newton Bacon Locke, &c.—May Columbia always have Such able Supporters of its Rights.]I have the honor to be, respectfully Sir, Your humble Servant
				
					D. Fraser, Senr
				
				
					P.S. With deference, I wou’d beg leave to add,—That, as the tender Joy, when Boreas blows, entwines, the Sturdy Oak, for Support, So, poor Literary Wights, like myself must, at times, look up to their Superiors for Some aid,—Perhaps, You may think proper to pay for a few Copies in advance.
				
			